Title: To Thomas Jefferson from the Board of Trade, [13 November 1779]
From: Board of Trade
To: Jefferson, Thomas



[13 November 1779]



The State of Virginia,


to Jacques Le Maire Dr.


To Money laid out in France, as ⅌ a former Account rendered, 5345 liv. 14 sous. at 25 for 1, £5,846  15 6


To travelling expences, for 430 Days, at 27 livres ⅌ Day at 25 for 1, or 11,610 livres 12,698   8 9


To Money allowed for Expences upon the Continent, to the 10th. Novr.  2,000


£20,545   4 3


Board of Trade Novr. 13. 1779
The above appears to be what His Excellency in Council intends to allow Capt. Le Maire; if so they will be pleased to signify their approbation.

thom. whiting j. ambler  dun: rose


In Council Nov. 13. 1779. Approved. Th: Jefferson.

 